447 F.2d 165
David SELDEN, President, Etc., et al., Plaintiffs-Appellants,v.TOPAZ 1-2-3 LOUNGE, INC. et al., Defendants-Appellees.
No. 30434.
United States Court of Appeals, Fifth Circuit.
June 28, 1971, Rehearing and Rehearing En Banc Denied Sept. 24, 1971.

Charles E. Cotton, New Orleans, La., Jack Greenberg, Conrad K. Harper Lowell Johnson, New York City, James M. Nabrit, III, Norman C. Amaker, New York City, Robert F. Collins, Nils R. Douglas, Lolis E. Elie, New Orleans, La., for plaintiffs-appellants.
R. Louis Carruth, Alvin J. Liska, City Atty., Blake G. Arata, City Atty., Ernest L. Salatich, Asst. City Atty., New Orleans, La., for defendants-appellees.
Before CLARK, Associate Justice,* and GEWIN and RONEY, Circuit judges.
PER CURIAM:


1
Agreeing with the District Court that this case is not moot,1 we affirm the dismissal on the ground that the Topaz 1-2-3 Lounge, which does not serve food or offer entertainment, is not within the ambit of the Civil Rights Act of 1964,2 and that the Civil Rights Act of 1866 was not intended to reach places of public accommodations.3


2
Affirmed.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

4
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Associate Justice United States Supreme Court (Ret.), sitting by designation


1
 United States v. W. T. Grant Co., 345 U.S. 629, 73 S. Ct. 894, 97 L. Ed. 1303 (1953); Gray v. Sanders, 372 U.S. 368, 83 S. Ct. 801, 9 L. Ed. 2d 821 (1963); National Foundation v. City of Fort Worth, 415 F.2d 41 (5th Cir. 1969); Anderson v. City of Albany, 321 F.2d 649 (5th Cir. 1963).  Compare, Tyson v. Cazes, 363 F.2d 742 (5th Cir. 1966)


2
 Fazzio Real Estate Co. v. Adams, 396 F.2d 146 (5th Cir. 1968); Cuevas v. Sdrales, 344 F.2d 1019 (10th Cir. 1965); cert. den., 382 U.S. 1014, 86 S. Ct. 625, 15 L. Ed. 2d 528; Robertson v. Johnston, 249 F. Supp. 618 (E.D.La.1966).  Cf. Miller v. Amusement Enterprises, Inc. 394 F.2d 342 (5th Cir. 1968)


3
 Civil Rights Cases, 109 U.S. 3, 3 S. Ct. 18, 27 L. Ed. 835 (1883); see Jones v. Alfred H. Mayer Co., 392 U.S. 409, 88 S. Ct. 2186, 20 L. Ed. 2d 1189 (1968) at 417